UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4759
JAMES WAVERLY BREEDLOVE, JR.,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-01-63)

                      Submitted: April 25, 2002

                       Decided: May 6, 2002

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, John W.
Stone, Jr., Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                   UNITED STATES v. BREEDLOVE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Pursuant to a written plea agreement, James Waverly Breedlove,
Jr., pled guilty to bank robbery. The agreement provided that "the
Government will make no recommendation to the Court as to what
sentence the defendant should receive within the sentencing guideline
range." At sentencing, the court determined Breedlove’s guideline
range to be 151 to 188 months. Contrary to the terms of the plea
agreement, the Assistant United States Attorney argued in favor of a
sentence at the higher end of the range. The court thereafter imposed
a 180-month sentence.

   Breedlove argues, and the Government concedes, that this consti-
tutes a breach of the plea agreement. Due to the Government’s breach
—albeit inadvertent—of the plea agreement Breedlove failed to
receive the benefit of his bargain. See Santobello v. New York, 404
U.S. 257, 262 (1971). We therefore vacate the sentence and remand
for resentencing before a different district court judge. See United
States v. Peglera, 33 F.3d 412, 415 (4th Cir. 1994); United States v.
Brown, 500 F.2d 375, 378 (4th Cir. 1974). We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                      VACATED AND REMANDED